                   Case 19-15265       Doc 269-1     Filed 07/19/20    Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND

In Re:                                  )
                                        )
TOUFIC SALIM MELKI                      )      Case No: 19-15265
                                        )      (Chapter 11)
         Debtor                         )
                                        )

                     ORDER SETTING EMERGENCY STATUS HEARING

                  UPON CONSIDERATION OF THE prior Request for Emergency Hearing and

Request to Conclude Emergency Hearing (the “Request”), the Court having conducted a status

hearing on July 15, 2020, the conclusion of that status hearing shall be heard on the above date by

Zoom, and although any parties in interest may participate, it is HEREBY

                  ORDERED, that the Request is GRANTED; and it is further

                  ORDERED, that the hearing time and date are noted above; and it is further

                  ORDERED, that the Debtor, Dr. Toufic S. Melki, shall attend the hearing as shall

counsel John D. Burns, Esquire and counsel Christopher Gowen, Esquire, with Ms. Cynthia

Samaha in attendance only if she wishes to attend; and it is further

                  ORDERED, that the purpose of this hearing is to wrap up the steps to be taken

by Debtor to move this case expediently into a reorganization and resolution of any and all

lingering and open disputes from the July 15, 2020 initial status hearing.

cc:      The Burns LawFirm, LLC
         6303 Ivy Lane; Suite 102
               Case 19-15265      Doc 269-1   Filed 07/19/20   Page 2 of 2



      Greenbelt, Maryland 20770

United States Trustee
6305 Ivy Lane; STE 600
Greenbelt, MD 20770

US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV

cgowen@gowensilva.com

sgoldberg@mhlawyers.com

lorenzo.wooten@marcusmillichap.com

Dr. Toufic Melki
1014 Willow Leaf Way
Potomac, MD 20854

                            (MATRIX OF CREDITORS)
